DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:  Please update cross reference to related applications section (paragraph [0001]).  Application 15/756,677 has been issued as U.S. Patent 10,712,346.    


Claim Objections
Claim 1 is objected to because of the following informalities:  On page 3, line 2, please replace “the cationic” with “a cationic”.

Claim 1 is objected to because of the following informalities:  On page 3, line 3, please replace “General” with “general”.

Claim 1 is objected to because of the following informalities:  On page 3, line 4, delete the open bracket “ [ ” prior to “wherein”.

Claim 1, is objected to because of the following informalities:  On page 4, line 1, please replace “adamanthyl” with “adamantyl”.

Claim 1, is objected to because of the following informalities:  On page 4, line 4, please insert “are each independently” prior to “a substituent” so that claim language is internally consistent with language throughout claim.

Claim 1 is objected to because of the following informalities:  On page 4, line 8, delete the period mark and close bracket “ .] ” after “anion”.

Claim 1, is objected to because of the following informalities:  On page 4, line 9, it is unclear whether the monomer contains one or more than one carbon-carbon double bond.


Claim 8 is objected to because of the following informalities:  In line 1, please replace “linear polymer at least one end of which is positively charged” with “linear polymer having at least one positively charged end”.

Claim 8 is objected to because of the following informalities:  In line 3, please replace “the cationic” with “a cationic”.

Claim 8 is objected to because of the following informalities:  In line 3, please replace “General” with “general”.

Claim 8 is objected to because of the following informalities:  In line 4, delete the open bracket “ [ ” prior to “wherein”.

Claim 8 is objected to because of the following informalities:  In line 5, delete the close bracket “ ] ” after “claim 1”.

Claim 9 is objected to because of the following informalities:  In line 1, please replace “linear polymer at least one end of which is positively charged” with “linear polymer having at least one positively charged end”.

Claim 10 is objected to because of the following informalities:  In line 1, please replace “linear polymer at least one end of which is positively charged” with “linear polymer having at least one positively charged end”.

Claim 10 is objected to because of the following informalities:  In line 4, delete the open bracket “ [ ” prior to “wherein”.

Claim 10 is objected to because of the following informalities:  In line 5, delete the close bracket “ ] ” after “claim 1”.

Claim 10 is objected to because of the following informalities:  In line 6, please replace “the main” with “a main”.

Claim 11 is objected to because of the following informalities:  In line 2, please replace “represented in” with “represented by”.

Claim 11 is objected to because of the following informalities:  On page 7, line 1, delete the open bracket “ [ ” prior to “wherein”.

Claim 11 is objected to because of the following informalities:  On page 7, line 2, delete the close bracket “ ] ” after “claim 1”.

Claim 11 is objected to because of the following informalities:  On page 7, line 3, please replace “of the ends” with “end”.

Claim 11 is objected to because of the following informalities:  On page 7, line 6, delete the open bracket “ [ ” prior to “wherein”.

Claim 11 is objected to because of the following informalities:  On page 7, line 7, please replace “and C1-3” with “or C1-3”.

Claim 11 is objected to because of the following informalities:  On page 7, line 8, please replace “and C1-20” with “or C1-20”.

Claim 11 is objected to because of the following informalities:  On page 7, line 10, please replace “and aryl” with “or aryl”.

Claim 11 is objected to because of the following informalities:  On page 7, line 14, please replace “and arylcarbonylamino” with “or arylcarbonylamino”.

Claim 11 is objected to because of the following informalities:  On page 7, line 14, delete the close bracket “ ] ” after “group”.

Claim 11 is objected to because of the following informalities:  On page 8, line 1, delete the open bracket “ [ ” prior to “wherein”.

Claim 11 is objected to because of the following informalities:  On page 8, line 2, please replace “and C1-3” with “or C1-3
Claim 11 is objected to because of the following informalities:  On page 8, line 6, please replace “and C3-20” with “or C3-20”.

Claim 11 is objected to because of the following informalities:  On page 8, line 7, please replace “inserted to” with “inserted into”.

Claim 11 is objected to because of the following informalities:  On page 8, lines 17 and 18, please replace “and -SO2NR14R15 (wherein” with “or -SO2NR14R15, wherein”.

Claim 11 is objected to because of the following informalities:  On page 9, line 3, please replace “and carboxyl” with “or carboxyl”.

Claim 11 is objected to because of the following informalities:  On page 9, line 3, delete the close parenthesis “ ) ” after “group”.

Claim 11 is objected to because of the following informalities:  On page 9, line 6, please replace “and N,N-di(C1-10 alkyl)” with “or and N,N-di(C1-10 alkyl)”.

Claim 11 is objected to because of the following informalities:  On page 9, line 11, please replace “and carboxyl” with “or carboxyl”.

Claim 11 is objected to because of the following informalities:  On page 9, line 13, please replace “and carboxyl” with “or carboxyl”.

Claim 11 is objected to because of the following informalities:  On page 9, line 17, please replace “and arylcarbonylamino” with “or arylcarbonylamino”.

Claim 11 is objected to because of the following informalities:  On page 9, line 20, please replace “and C1-6” with “or C1-6”.

Claim 11 is objected to because of the following informalities:  On page 9, line 23, please replace “and C1-6” with “or C1-6”.

Claim 11 is objected to because of the following informalities:  On page 10, line 1, please replace “and C1-6” with “or C1-6
Claim 11 is objected to because of the following informalities:  On page 10, line 4, please replace “and C1-6” with “or C1-6”.

Claim 11 is objected to because of the following informalities:  On page 10, line 7, please replace “and C1-6” with “or C1-6”.

Claim 11 is objected to because of the following informalities:  On page 10, line 7, delete the period mark and close bracket “ .] ” after “group”.

Claim 12 is objected to because of the following informalities:  In line 3, delete the open bracket “ [ ” prior to “wherein”.

Claim 12 is objected to because of the following informalities:  In line 4, delete the close bracket “ ] ” after “claim 1”.

Claim 12 is objected to because of the following informalities:  On page 11, line 1, delete the open bracket “ [ ” prior to “wherein”.

Claim 12 is objected to because of the following informalities:  On page 11, line 1, please replace “and C1-3” with “or C1-3”.

Claim 12 is objected to because of the following informalities:  On page 11, line 2, please replace “and C1-20” with “or C1-20”.

Claim 12 is objected to because of the following informalities:  On page 11, line 4, please replace “and aryl” with “or aryl”.

Claim 12 is objected to because of the following informalities:  On page 11, line 8, please replace “and arylcarbonylamino” with “or arylcarbonylamino”.

Claim 12 is objected to because of the following informalities:  On page 11, line 9, delete the close bracket “ ] ” after “group”.

Claim 12 is objected to because of the following informalities:  On page 11, line 10, delete the open bracket “ [ ” prior to “wherein”.
Claim 12 is objected to because of the following informalities:  On page 11, line 10, please replace “and C1-3” with “or C1-3”.

Claim 12 is objected to because of the following informalities:  On page 11, line 14, please replace “and C3-20” with “or C3-20”.

Claim 12 is objected to because of the following informalities:  On page 11, line 15, please replace “inserted to” with “inserted into”.

Claim 12 is objected to because of the following informalities:  On page 12, line 10, please replace “and -SO2NR14R15 (wherein” with “or -SO2NR14R15, wherein”.

Claim 12 is objected to because of the following informalities:  On page 12, line 12, please replace “and C1-6” with “or C1-6”.

Claim 12 is objected to because of the following informalities:  On page 12, line 15, please replace “and carboxyl” with “or carboxyl”.

Claim 12 is objected to because of the following informalities:  On page 12, lines 15 and 16, delete the close parenthesis “ ) ” and close bracket “ ] ” after “group”.

Claim 13 is objected to because of the following informalities:  On page 13, line 1, delete the open bracket “ [ ” prior to “wherein”.

Claim 13 is objected to because of the following informalities:  On page 13, line 2, delete the close bracket “ ] ” after “claim 1”.

Claim 13 is objected to because of the following informalities:  On page 13, line 3, please replace “one of the ends” with “one end”.

Claim 13 is objected to because of the following informalities:  On page 13, line 6, delete the open bracket “ [ ” prior to “wherein”.

Claim 13 is objected to because of the following informalities:  On page 13, line 6, please replace “and C1-3” with “or C1-3
Claim 13 is objected to because of the following informalities:  On page 13, line 7, please replace “and C1-20” with “or C1-20”.

Claim 13 is objected to because of the following informalities:  On page 13, line 9, please replace “and aryl” with “or aryl”.

Claim 13 is objected to because of the following informalities:  On page 14, line 1, please replace “and arylcarbonylamino” with “or arylcarbonylamino”.

Claim 13 is objected to because of the following informalities:  On page 14, line 2, delete the close bracket “ ] ” after “group”.

Claim 13 is objected to because of the following informalities:  On page 14, line 3, delete the open bracket “ [ ” prior to “wherein”.

Claim 13 is objected to because of the following informalities:  On page 14, line 3, please replace “and C1-3” with “or C1-3”.

Claim 13 is objected to because of the following informalities:  On page 14, line 7, please replace “and C3-20” with “or C3-20”.

Claim 13 is objected to because of the following informalities:  On page 14, line 9, please replace “inserted to” with “inserted into”.

Claim 13 is objected to because of the following informalities:  On page 14, line 19, please replace “and -SO2NR14R15 (wherein” with “or -SO2NR14R15, wherein”.

Claim 13 is objected to because of the following informalities:  On page 15, line 5, please replace “and carboxyl” with “or carboxyl”.

Claim 13 is objected to because of the following informalities:  On page 15, lines 5 and 6, delete the close parenthesis “ ) ” and close bracket “ ] ” after “group”.

Claim 13 is objected to because of the following informalities:  On page 15, line 7, delete the open bracket “ [ ” prior to “wherein”.
Claim 13 is objected to because of the following informalities:  On page 15, line 8, please replace “and C1-3” with “or C1-3”.

Claim 13 is objected to because of the following informalities:  On page 15, line 9, please replace “and C1-6” with “or C1-6”.

Claim 13 is objected to because of the following informalities:  On page 15, line 11, please replace the open parenthesis “ ( ” prior to “wherein” with a comma “ , ”.

Claim 13 is objected to because of the following informalities:  On page 15, line 12, delete the close parenthesis “ ) ” after “skeleton”.

Claim 13 is objected to because of the following informalities:  On page 15, line 12, please insert “or” after “skeleton,”.

Claim 13 is objected to because of the following informalities:  On page 15, line 12, please replace the open parenthesis “ ( ” prior to “wherein” with a comma “ , ”.

Claim 13 is objected to because of the following informalities:  On page 15, line 13, delete the close parenthesis “ ) ” after “skeleton”.

Claim 13 is objected to because of the following informalities:  On page 15, line 14, please replace “and C1-6” with “or C1-6”.

Claim 13 is objected to because of the following informalities:  On page 15, line 15, please replace “and naphthylene” with “or naphthylene”.

Claim 13 is objected to because of the following informalities:  On page 16, line 2, please replace “and carboxyl” with “or carboxyl”.

Claim 13 is objected to because of the following informalities:  On page 16, line 2, delete the close bracket “ ] ” after “group”.

Claim 14 is objected to because of the following informalities:  In line 3, delete the open bracket “ [ ” prior to “wherein”.
Claim 14 is objected to because of the following informalities:  In line 4, delete the close bracket “ ] ” after “claim 1”.

Claim 14 is objected to because of the following informalities:  In line 5, delete the open bracket “ [ ” prior to “wherein”.

Claim 14 is objected to because of the following informalities:  In line 5, please replace “and C1-3” with “or C1-3”.

Claim 14 is objected to because of the following informalities:  In line 6, please replace “and C1-20” with “or C1-20”.

Claim 14 is objected to because of the following informalities:  In line 8, please replace “and aryl” with “or aryl”.

Claim 14 is objected to because of the following informalities:  On page 17, line 2, please replace “and arylcarbonylamino” with “or arylcarbonylamino”.

Claim 14 is objected to because of the following informalities:  On page 17, line 3, delete the close bracket “ ] ” after “group”.

Claim 14 is objected to because of the following informalities:  On page 17, line 4, delete the open bracket “ [ ” prior to “wherein”.

Claim 14 is objected to because of the following informalities:  On page 17, line 4, please replace “and C1-3” with “or C1-3”.

Claim 14 is objected to because of the following informalities:  On page 17, line 8, please replace “and C3-20” with “or C3-20”.

Claim 14 is objected to because of the following informalities:  On page 17, line 10, please replace “inserted to” with “inserted into”.

Claim 14 is objected to because of the following informalities:  On page 18, line 2, please replace “and -SO2NR14R15 (wherein” with “or -SO2NR14R15, wherein”.

Claim 14 is objected to because of the following informalities:  On page 18, line 7, please replace “and carboxyl” with “or carboxyl”.

Claim 14 is objected to because of the following informalities:  On page 18, lines 7 and 8, delete the close parenthesis “ ) ” and close bracket “ ] ” after “group”.

Claim 14 is objected to because of the following informalities:  On page 18, line 9, delete the open bracket “ [ ” prior to “wherein”.

Claim 14 is objected to because of the following informalities:  On page 18, line 9, please replace “and C1-3” with “or C1-3”.

Claim 14 is objected to because of the following informalities:  On page 18, line 10, please replace “and C1-6” with “or C1-6”.

Claim 14 is objected to because of the following informalities:  On page 18, line 12, please replace the open parenthesis “ ( ” prior to “wherein” with a comma “ , ”.

Claim 14 is objected to because of the following informalities:  On page 18, line 13, delete the close parenthesis “ ) ” after “skeleton”.

Claim 14 is objected to because of the following informalities:  On page 18, line 13, please insert “or” after “skeleton,”.

Claim 14 is objected to because of the following informalities:  On page 18, line 13, please replace the open parenthesis “ ( ” prior to “wherein” with a comma “ , ”.

Claim 14 is objected to because of the following informalities:  On page 18, lines 14 and 15, delete the close parenthesis “ ) ” and close bracket “ ] ” after “skeleton”.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Line 2 of claim 1 describes a method for producing a gel particle “involving” a cationic polymerization initiator.  It is unclear to what extent said cationic polymerization initiator is involved in the method, and since claim does not delineate a particular step defining how the cationic polymerization initiator is involved in the method, it is maintained that one of ordinary skill in the art would not be apprised of the nature or the scope of the invention.  

Claims 1-7 are drawn to a compound of general formula (I) in which Y and Z are CR85 and CR86, respectively.  According to specification at page 14, compounds of general formula (I) are prepared by reaction of a diazo iminoester precursor (designated [Chem. 5]) with an excess of akylene diamine (designated [Chem. 6]) such as ethylene diamine.  Therefore, Y and Z are saturated units which must be of formula CR852 and CR862, respectively.  The specification does not provide for means of preparing such a compound in which valence is not satisfied or preparing such a compound using an alkenylene diamine, and one of ordinary skill in the art would not be apprised of the scope of invention.  Based on these observations, it is deemed that claimed compound of general formula (I) is ill-defined and incomplete, and accordingly, claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims 2-7 are subsumed under the rejection.  

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Line 2 of claim 8 describes a method for producing a linear polymer by “using” a cationic polymerization initiator.  Since claim does not define or elucidate how the cationic polymerization initiator is being used, it is maintained that one of ordinary skill in the art would not be apprised of exact means to carry out claimed method.  

Claims 8 and 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 appears to be an independent claim.  Accordingly, claim fails to define substituents Y, Z, R71 to R78, and R81 to R84 of, and anion Xf - corresponding to, the cationic polymerization initiator having a chemical structure represented by general formula (I).  

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to be an independent claim.  Accordingly, claim fails to define substituents Y, R71, R72, R75, R76, R81, R82, and the asterisk * of the structure represented by formula (I’).  

Claims 11 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 appears to be an independent claim.  Accordingly, claim fails to define substituents Y, R71, R72, R75, R76, R81, R82, and the asterisk * of the structure represented by formula (I’); see page 7, line 1.  

Claims 11 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 at page 8, line 12 states that -CH2- present as a ring atom in the aromatic carbocyclic ring group is optionally substituted with -C(O)-.  First, an aromatic carbocyclic group contains a methine group -CH- instead of methylene -CH2-, as shown in the figure below, left.  Secondly, it is unclear how the methine group is substituted with a carbonyl group -C(O)-.  It is believed that Applicant intends to state that the methine group is replaced with a carbonyl group, but this leads to a carbon atom that is not valence satisfied, shown by the arrow in the figure below, right, and the resulting carbocyclic group is no longer aromatic, as required by claim.  

                                            
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Based on this analysis, it is concluded that claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.       

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to be an independent claim.  Accordingly, claim fails to define substituents Y, R71, R72, R75, R76, R81, R82, and the asterisk * of the repeat unit represented by formula (I’).  

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at page 12, line 4 states that -CH2- present as a ring atom in the aromatic carbocyclic ring group is optionally substituted with -C(O)-.  First, an aromatic carbocyclic group contains a methine group -CH- instead of methylene -CH2-.  Secondly, it is unclear how the methine group is substituted with a carbonyl group -C(O)-, as such substitution this leads to a carbon atom that is not valence satisfied, and the resulting carbocyclic group would not be aromatic, as required by claim.  See preceding paragraph 120 for analysis.  Based on these considerations, it is concluded that claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.       

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to be an independent claim.  Accordingly, claim fails to define substituents Y, R71, R72, R75, R76, R81, R82, and the asterisk * of the structure represented by formula (I’).  

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at page 14, line 13 states that -CH2- present as a ring atom in the aromatic carbocyclic ring group is optionally substituted with -C(O)-.  First, an aromatic carbocyclic group contains a methine group -CH- instead of methylene -CH2-.  Secondly, it is unclear how the 

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to be an independent claim.  Accordingly, claim fails to define substituents Y, R71, R72, R75, R76, R81, R82, and the asterisk * of the repeat unit represented by formula (I’).  

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at page 17, line 14 states that -CH2- present as a ring atom in the aromatic carbocyclic ring group is optionally substituted with -C(O)-.  First, an aromatic carbocyclic group contains a methine group -CH- instead of methylene -CH2-.  Secondly, it is unclear how the methine group is substituted with a carbonyl group -C(O)-, as such substitution this leads to a carbon atom that is not valence satisfied, and the resulting carbocyclic group would not be aromatic, as required by claim.  See preceding paragraph 120 for analysis.  Based on these considerations, it is concluded that claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.       
  
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to be an independent claim.  Accordingly, claim fails to define divalent group Q4 at page 18, lines 12-15.  


Conclusion
The present invention is drawn to a method for producing a gel particle comprising performing radical polymerization reaction in the presence of a cationic polymerization initiator having a structure represented by the formula shown below, left, in which R71 and R74 are each independently a C1-3 alkyl group.  Further embodiments of the invention are drawn to a linear polymer or copolymer comprising a structure or a repeat unit derived from a cationic polymerization initiator represented by formula (I’), shown below, right.

                
    PNG
    media_image2.png
    117
    278
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    106
    95
    media_image3.png
    Greyscale
      

The closest references are Rahlwes et al. (DE 3239091; EP 107 145), which teaches preparation of a polymer in the presence a cationic initiator show below,

                                          
    PNG
    media_image4.png
    115
    322
    media_image4.png
    Greyscale

and Tsuji et al. (WO 2013/094748; US 10,191,035), which teaches a method of producing a temperature sensitive fluorescent probe comprising a polymer prepared in the presence of AIBN initiator.  None of the references teaches claimed invention.

	Claims are not in condition for allowance.



 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 22, 2021